DETAILED ACTION
This office action is in response to the application filed on 05 November 2021.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11F.3d1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CPR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CPR 1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/ AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-1.jsp.
	Claims 1-20 of instant application U.S. Patent Application 17/520,575 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,170,571 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application claims are essentially covered by the limitations of the patent claims.
	Illustrated below is a summary of the mapping between claims of instant application U.S. Patent Application 17/520,575 and corresponding claims of U.S. Patent 11,170,571 B2 rejected on the grounds of nonstatutory double patenting as obvious variants thereof. Also note method and system claims are obvious variations.
17/520,575
1,2; 13,14
3; 15
4; 16
5; 17
6; 18
11,170,571 B2
1; 12
2; 13
3; 14
4; 15
5; 16
17/520,575
7
8
9
10
11
11,170,571 B2
6
7
8
9
10
17/520,575
12
19
20


11,170,571 B1
11
17
18



	Also, shown below is a mapping between the limitations of independent claim 1 of instant application U.S. Patent Application 17/520,575 and independent claim 1 of U.S. Patent No. 11,170,571 B1.
US Application 17/520,575 – Claim 1
US Patent 11,170,571 B2 – Claim 1
A method, comprising: obtaining data comprising a captured facial performance of a subject with a plurality of facial markers;
A method, comprising: obtaining data comprising a captured facial performance of a subject with a plurality of facial markers;
determining a three-dimensional (3D) bundle corresponding to each of the plurality of facial markers of the captured facial performance;
determining a three-dimensional (3D) bundle corresponding to each of the plurality of facial markers of the captured facial performance;
using at least the determined 3D bundles to retrieve, from a facial dataset comprising a plurality of facial shapes of the subject, a local geometric shape corresponding to each of the plurality of the facial markers; and
using at least the determined 3D bundles to retrieve, from a facial dataset comprising a plurality of facial shapes of the subject, a local geometric shape corresponding to each of the plurality of the facial markers; and
merging the retrieved local geometric shapes to create a facial reconstruction of the subject for the captured facial performance.
merging the retrieved local geometric shapes to create a facial reconstruction of the subject for the captured facial performance;

wherein retrieving the local geometric shape corresponding to each of the plurality of the facial markers, comprises:

evaluating a surface position of each of the 3D bundles on each of the plurality of facial shapes in the facial dataset to derive a point cloud corresponding to each of the 3D bundles;

creating a tetrahedral mesh from each of the point clouds; and

using each of the created tetrahedral meshes to retrieve, from the facial dataset, the local geometric shape corresponding to each of the facial markers.


Objection to Specification
	The specification is objected to because if fails to accurately reflect the current status of instant application 17/520,575. Please amend to bring the status of this instant application up-to-date. For instance, amending specification [0001], as “The present application is a continuation of U.S. Patent Application No. 16/686,017, now U.S. Patent No. 11, 170,571 B2, filed November 15, 2019” would be acceptable.
Claim Status
	Claims 1-20 are currently pending.
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Further, the Applicants have met the requirements under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) for the domestic benefit of non-provisional application 16/686,017 (now U.S. Patent 11,170,571 B2) filed 15 November 2019.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
Claims 1, 8-9, 13 and 19 are rejected under U.S.C. 103 as being unpatentable over Debevec et al (US 2012/0062719 A1; Debevec), in view of Medioni et al (US 2008/0152200 A1; Medioni), and further in view of Beeler et al (US 2017/0091994 A1; Beeler).
RE Claim 1, Debevec discloses a method (Debevec: abstract, “A camera may capture a sequence of images of a face while the face changes” (method is implied)), comprising:
obtaining data comprising a captured facial performance of a subject with a plurality of facial markers (Debevec: fig. 1, illustrating a photometric facial performance capture system; [0009], “Recently, commercial productions have started to use head-mounted cameras in motion capture environments to more accurately record dense sets of facial motion capture markers”, [0014], “Marker-based motion capture may be used for full-body and facial performance capture”);
Still, even though Debevec does not appear to expressly teach,
Medioni (in the field of face reconstruction methods) discloses determining a three-dimensional (3D) bundle corresponding to each of the plurality of facial features of the captured facial performance (Medioni: abstract, “Bundle adjustment is carried out to determine more accurate 3D camera positions”, [0038], “The bundle adjustment starts with the sets of images and feature points that are matched across the image set … The bundle adjustment which is carried out at 130 is an optimization technique that solves for the camera parameters and for the 3-D positions of points based on two-dimensional correspondences between sets of images. The optimized parameters may include position and orientation of the camera and 3-D structure of the 2-D feature points”).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Medioni’s determination of a 3D bundle for each of a plurality of features of captured facial images with Debevec’s obtaining data comprising a captured facial performance of a person with a plurality of facial markers, with the expected benefit of determining more accurate camera-person pose estimations (Medioni, abstract).
However, although Debevec/Medioni does not expressly teach,
Beeler (in the field of performance capture) discloses using at least the determined facial markers to retrieve, from a facial dataset comprising a plurality of facial shapes of the subject, a local geometric shape corresponding to each of the plurality of the facial markers (Beeler: [0062-0063], “The anatomically-constrained local subspace face model and capture approach described herein can be used to track three-dimensional (3D) faces from motion data in a high-quality manner ... the local subspace model compactly represents the subject-specific prior as a dense set of local subspaces, derived from a minimum set of facial scans ... The model is flexible, and can also be applied in situations where only sparse motion data is available ( e.g., in the application of marker-based motion capture or face posing from artistic sketches)”, [0083], “The local face model can then be used for facial motion reconstruction, given an initial face mesh and either sparse or dense 3D or two-dimensional (2D) motion data. FIG. 4 shows an example of an environment including a system set-up for capturing images of a subject 402 and performing facial performance capture ( or tracking) 2D or 3D motion data may be determined from the images. Motion data may also be determined from markers attached to the face of the subject 402”); and
merging the retrieved local geometric shapes to create a facial reconstruction of the subject for the captured facial performance (Beeler: figs. 7A-7B, illustrating algorithms for combining local subspace shape models to generate an anatomically-constrained model of a face; [0086], “A goal of the local model-based capture, fitting, or reconstruction technique is to estimate the local face model parameters that best describe the observed motion under the given constraints through optimization. The parameter determination engine 502 is used to determine the parameters of the local face model that are faithful to the local shape subspace of the patches and also faithful to the motion data that is observed at a given point in time”, [0099-0116], discussing the algorithms summarized in figs. 7A-7B).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Beeler’s using at least facial marker positions to retrieve, from a facial dataset, a local geometric shape corresponding to each of the facial markers and merge the retrieved local geometric shapes to generate a facial reconstruction of a person for a captured facial performance with Debevec/Medioni’s determination of 3D bundles corresponding to each of a plurality of facial marker positions in order to improve the flexibility of the resulting facial model since it can be applied in situations where only sparse motion data is available (Beeler, [0063]).
RE Claim 13, Debevec discloses a non-transitory computer-readable medium having executable instructions stored thereon that, when executed by a processor, cause a system to perform operations (Debevec: [0064], “This electronic circuitry may include a computer programmed with software that causes the computer to implement the lighting algorithms described herein”, and [0076], “The data processing system 111 may include electronic circuitry that is configured to cause the data processing system 105 to perform the functions described herein. The electronic circuitry may include a computer programmed with software that implements the processing algorithms described here”; note, a ‘memory’ for storing software programs is implied) comprising: obtaining data comprising a captured facial performance of a subject with a plurality of facial markers (Debevec: fig. 1, illustrating a photometric facial performance capture system; [0009], “Recently, commercial productions have started to use head-mounted cameras in motion capture environments to more accurately record dense sets of facial motion capture markers”, [0014], “Marker-based motion capture may be used for full-body and facial performance capture”).
	Further, the remaining limitations recited in claim 13 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 8, Debevec/Medioni/Beeler teaches the method of claim 1, and Beeler also discloses joining together the retrieved local geometric shapes to create a unified reconstruction of the subject’s face; and blending together the joined shapes of the unified reconstruction (Beeler: fig. 5, ‘patch combining engine’ 506; [0097], “The remaining step is to combine the patches into a single global face mesh using a global patch blending technique. The patch combining engine 506 can perform the global patch blending technique ... A single global face mesh is desired without disconnected patches”).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Beeler’s creating a unified reconstruction of a person’s face by blending together joined shapes of the unified reconstruction with Debevec/Medioni/Beeler’s method, with the expected benefit of simplifying the creation of a unified reconstruction by using a single global face mesh to create the unified reconstruction instead of having to deal with a plurality of local mesh patches.
RE Claim 9, Debevec/Medioni/Beeler discloses the method of claim 8, and Beeler also teaches interpolating the joined shapes (Beeler: [0098], “In order to obtain a seamless reconstruction that results in a single global face mesh with smooth boundaries, the global patch blending technique can blend all vertices (not just the ones that were in overlap regions). For example, a weighted averaging method can be performed, which gives higher influence to patches for which the vertex is geodesically closer to the center of the patch”; note, ‘weighted averaging’ is a form of ‘interpolation’ since a ‘weighted average’ generates new data points within the range of known data points).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Beeler’s method of blending together joined shapes with Debevec/Medioni/Beeler’s method, thereafter giving more influence to patches with vertices closer to the center of the patch (Beeler, [0098]).
RE Claim 19, Debevec/Medioni/Beeler discloses the non-transitory computer-readable medium of claim 13.
Additionally, the remaining limitations recited in claim 19 are substantially similar in scope with corresponding limitations recited in claim 8 and are, therefore, rejected under the same rationale.

Claims 10-11 and 20 are rejected under U.S.C. 103 as being unpatentable over Debevec, in view of Medioni, and Beeler, and further in view of Luo et al (‘3D Facial Model Synthesis using Voronoi Approach’; Luo).
RE Claim 10, Debevec/Medioni/Beeler teaches the method of claim 9.
However, even though Debevec/Medioni/Beeler does not appear to expressly disclose,
Luo (in the field of facial model synthesis methods) teaches constructing a Voronoi diagram from a neutral mesh of the subject's face, the Voronoi diagram comprising a plurality of Voronoi cells (Luo: figs. 3-4; section 3.2 ‘deformation with feature points’, “18 arbitrary control points are defined on the generic model, which also correspond to 18 feature points from two orthogonal views of other facial images, shown in Fig. 3 ... we identify the positions of 18 feature points on the generic mesh”); and
the concept of applying shape deformation capabilities to a corresponding one of the cells (Luo: section 3.2, ‘deformation with feature points’, “Knowing the displacement of the control points, the last step is to determine the formations of the zones to process. The face is divided in triangles as shown in Fig. 4. Some triangle edges are rounded to have a better display. Finally, the DFFDs [Dirichlet Free Form Deformations] are applied to these 28 tetrahedrons to synthesize a new 3D face”).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Luo’s constructing a Voronoi diagram from a generic mesh of a person’s face (wherein the diagram is comprised of Voronoi cells), and applying deformation capabilities to the Voronoi cells with Debevec/Medioni/Beeler’s method comprising a way of applying each of retrieved local geometric shapes to corresponding patches so the combined Debevec/Medioni/Beeler/Luo method applies each of the retrieved local geometric shapes to a corresponding one of the cells. Further, the motivation for combining Luo’s method with Debevec/Medioni/Beeler’s method would have been to increase the flexibility of the combined method by providing another way of presenting a plurality of local geometric/deformation shapes associated with a facial model.
RE Claim 11, Debevec/Medioni/Beeler/Luo discloses the method of claim 10, and Luo also teaches wherein interpolating the joined shapes, comprises: applying natural neighbor interpolation using a Voronoi diagram (Luo: abstract, “we present a method for 3D facial model synthesis ... with techniques of data interpolation based on Dirichlet/Voronoi diagram”, and section ‘introduction’, “To produce facial animations, we interpolate between two or more different 3D models constructed in this way”).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Luo’s method with Debevec’s, modified by Medioni/Beeler/Luo’s, method to produce facial deformations in-between deformations already in the data set (thereby saving memory since in-between deformations do not have to be stored in a memory).
RE Claim 20, Debevec/Medioni/Beeler discloses the non-transitory computer-readable medium of claim 19.
Further, the remaining limitations recited in claim 20 are substantially similar in scope with corresponding limitations recited in claims 9 (interpolating the joined shapes) and 10 and are, therefore, rejected under the same rationale.

Claim 12 is rejected under U.S.C. 103 as being unpatentable over Debevec, in view of Medioni, and Beeler, and further in view of Yumer M.E. (US 2017/0256098 A1; Yumer).
RE Claim 12, Debevec/Medioni/Beeler teaches the method of claim 1, and further Beeler discloses acquiring, via an imaging system, a plurality of facial shapes for the subject for a plurality of facial poses of the subject, including a neutral pose of the subject (Beeler: fig. 4, illustrating a system for capturing images of a person; [0083], “Using the set-up shown in FIG. 4, the subject may make a facial expression 406 that is captured in an image from the camera 404”, and [0071], “In one example of capturing a sub-specific deformation for each patch, a neutral scan of the subject's face and a set of K facial expressions are captured and reconstructed using any suitable performance capture method”); and
using a simulatable face model of the subject to target each of the plurality of acquired facial shapes to obtain a plurality of simulated facial shapes; blending together the simulated facial shapes to obtain combined facial shapes (Beeler: [0071], discussing the segmentation of a target face into a number of patches and subsequent generation of facial expressions using K patch shapes).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Beeler’s using a simulatable face model to obtain combined facial shapes with Debevec/Medioni/Beeler’s method, with the expected benefit of making the combined method more flexible since it can be used to obtain a plurality of simulated facial shapes from a relatively small, finite number of local shape combinations.
Yet, although Debevec/Medioni/Beeler fails to expressly teach,
Yumer (in the same general field of endeavor) discloses using at least the combined facial shapes to obtain additional facial shapes corresponding to poses that fall in between two or more of the plurality of facial poses (Yumer: [0050], “Blending techniques (e.g., interpolation) may be used to form frames disposed inbetween by blending the facial expression source 122 with the 3D facial expression 112. A variety of other examples are also contemplated, such as to generate a desired two-dimensional image from the 3D facial expression 112”).
	Therefore, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Yumer’s obtaining facial shapes corresponding to poses that fall in between two or more of a plurality of facial poses with Debevec/Medioni/Beeler’s method of obtaining combined facial shapes in order to save memory by producing intermediate facial shapes corresponding to poses that are between two or more of the plurality of facial poses instead of storing the intermediate facial shapes in a memory.
Allowable Subject Matter
	Claims 2-7 and 14-18 are objected to as being dependent upon a rejected base claim (claims 2-7 depend on independent claim 1, and claims 14-18 depend on independent claim 13), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The present invention relates to a method generating a facial reconstruction of a subject for a captured facial performance.
Further, the following is an examiner's statement of reasons for allowance: 
As per claims 2 and 14, the limitations of claims 1 and 13 are taught by Debevec, Medioni, and Beeler.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “evaluating a surface position of each of the 3D bundles on each of the plurality of facial shapes in the facial dataset to derive a point cloud corresponding to each of the 3D bundles; creating a tetrahedral mesh from each of the point clouds; and using each of the created tetrahedral meshes to retrieve, from the facial dataset, the local geometric shape corresponding to each of the facial markers”.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Bhat et al (‘High Fidelity Facial Animation Capture and Retargeting With Contours’, SCA 2013, pp. 7-14, 2013; 2d facial marker - 3d bundle correspondence, p. 9); Mehr et al (US 2015/0142394 A1; bundle adjustment using correspondence between 3d ‘geometric features’ and 2d ‘graphic features’); Sugiura et al (‘3D surface reconstruction from point-and-line cloud’, 2015 Intl. Conf. on 3D Vision, 264:272, 2015; constructing 3D surfaces from sparse 3D point cloud data sets); Lieutier et al (US 2020/0327727 A1; generating a tetrahedral mesh from point cloud data).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611